DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner (US 2017/0173720 A1).
As to claim 11, Sumner discloses a welding apparatus (Welding system 14, Fig. 1), comprising:
a current sensor configured to measure a current of a welding-type waveform (¶0029. The welding system 14 includes a monitoring system for monitoring welding current and voltage.); and 
a transmitter configured to transmit a first signal representative of the welding-type waveform (¶0049. “The welding system 14 can provide information such as e.g., input power, input current, input voltage, welding current, welding voltage, welding power, contact tip-to-work distance, arc length, wire feed speed, etc. in real-time to, e.g., aid the welder while the welding operation is going on.”).
Sumner dose not expressly disclose the signal representative of an audible sound.
However, the signal is information about the welding operation (i.e. welding current, voltage and power). Sumner (¶0058) further discloses ambient welding noises for cancellation. If the welding operation produces audio noise, then the current/voltage/power of the welding operation are representative of the audible welding noise.
As to claim 12, Sumner discloses wherein the first signal identifies at least one of a frequency of the welding-type waveform or a magnitude of the welding-type waveform (¶0049. Welding current and voltage represent magnitude of the waveform.).
As to claim 13, Sumner discloses wherein the first signal comprises an analog waveform based on the measurement by the current sensor(¶0049. Welding system 14 sends information to helmet 12. Obvious that the signal can only be either analog or digital.).
As to claim 16, Sumner discloses a welding-type power supply (¶0049 and ¶0053), comprising: 
a transmitter configured to transmit a first signal based on an audible sound associated with the welding-type waveform (¶0049. “The welding system 14 can provide information such as e.g., input power, input current, input voltage, welding current, welding voltage, welding power, contact tip-to-work distance, arc length, wire feed speed, etc. in real-time to, e.g., aid the welder while the welding operation is going on.”).
Sumner does not expressly disclose power conversion circuitry configured to convert input power to welding-type power having a welding-type waveform.
 However, Sumner (¶0042) discloses welding parameters such as input power and welding power. It is therefore implicit that there is some type of conversion circuitry to go from input power to welding power. The motivation being to produce the proper amount of power for welding. 
As to claim 17, Sumner discloses control circuitry configured to: 
control the power conversion circuitry to output the welding-type power (¶0042. Input power to welding power. Conversion implicit, see claim 16 above.); and 
generate the first signal based on the welding-type waveform (¶0049. “The welding system 14 can provide information such as e.g., input power, input current, input voltage, welding current, welding voltage, welding power, contact tip-to-work distance, arc length, wire feed speed, etc. in real-time to, e.g., aid the welder while the welding operation is going on.”).
As to claim 18, Sumner discloses wherein the first signal identifies at least one of a frequency of the welding-type waveform or a magnitude of the welding-type waveform (¶0049. Welding current and voltage represent magnitude of the waveform.).
As to claim 19, Sumner discloses wherein the first signal comprises an analog waveform representative of the welding-type waveform (¶0049 and ¶0053. Obvious that signals can only be either analog or digital.)

Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner in view of Meller et al. (NIEDZWIECKI MACIEJ ET AL: “Active feedback noise control in the presence of Impulsive disturbances,” 2015 IEEE INTERNATIONAL CONFERENCE ON ACOUSTICS, SPEECH AND SIGNAL PROCESSING (ICASSP), IEEE, 19 April 2015 (2015-04-19), pages 659-663, XP033186844.) hereinafter “Meller.”
As to claim 1, Sumner discloses an audio device (Figs. 8 and 14), comprising: 
communication circuitry configured to receive a first signal representative of an audible sound associated with a welding-type waveform (¶0058, Fig. 14. The helmet includes a microphone and a noise cancellation device capable of reducing/interfering with ambient noises created in a welding environment. Microphone to receive ambient noise for noise cancellation implicit.); 
audio processing circuitry configured to generate, based on the first signal, a welding noise cancellation signal to produce interference to the audible sound (¶0058, Fig. 14. The helmet includes a noise cancellation device capable of reducing/interfering with ambient noises created in a welding environment.); and 
a transducer configured to output the interference using the welding noise cancellation signal (¶0058, Fig. 14. The helmet can include a noise cancellation device capable of reducing/interfering with ambient noises created in a welding environment via speaker(s) 141.).
While Sumner discloses communication circuitry (microphone 140, Figs. 7/14), it does not expressly disclose using the communication circuitry to receive the first signal representative of the audible sound. Sumner further does not expressly disclose destructive interference.
Sumner in view of Meller discloses using destructive interference (Meller, p. 659 Introduction. “Active control of acoustic noise is based on the principle of destructive interference: the unwanted sound is locally “silenced” by means of generating the anti-sound – the sound wave with the same amplitude as the cancelled one, but opposite polarity.”).
Sumner and Meller are analogous art because they are from the same field of endeavor with respect to noise cancellation.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to cancel by destructive interference, as taught by Meller. The motivation would have been that they it is a basic principle of noise cancellation and known to be used for welding noise (Meller, p. 659, Introduction).
As to claim 2, Sumner in view of Meller discloses wherein the communication circuitry is configured to receive a synchronization signal, and the audio processing circuitry is configured to synchronize the noise cancellation signal based on the synchronization signal (Meller, p. 659 Introduction. Synchronization of the destructive interference signal with the unwanted signal is implicit. Otherwise the signal wouldn’t be cancelled.).
The motivation is the same as claim 1 above.
As to claim 3, Sumner in view of Meller discloses wherein the first signal identifies a frequency of the welding-type waveform (Meller, p. 659, Introduction. Implicit for noise cancellation.).
The motivation is the same as claim 1 above and further to properly cancel the signal.
As to claim 4, Sumner in view of Meller discloses wherein the first signal identifies a magnitude of the welding-type waveform (Meller, p. 659, Introduction. Implicit for noise cancellation.).
The motivation is the same as claim 1 above and further to properly cancel the signal.
As to claim 5, Sumner in view of Meller discloses a microphone configured to receive the audible sound (Sumner, ¶0058, Fig. 14. The helmet can include “other type of noise cancelation device which is capable of reducing or interfering with the ambient noises created in a welding environment.” Microphone to receive ambient noise for noise cancellation implicit.), 
the audio processing circuitry configured to synchronize the welding noise cancellation signal based on the audible sound (Meller, p. 659, Introduction. Synchronization of the destructive interference signal with the unwanted signal is implicit. Otherwise the signal wouldn’t be cancelled.).
	The motivation is the same as claim 1 above.
	As to claim 6, Sumner in view of Meller discloses wherein the audio device comprises at least one of headphones, a welding helmet, or a loudspeaker (Sumner, ¶0058 and Fig. 14. Welding helmet.).
As to claim 7, Sumner in view of Meller discloses wherein the first signal is an analog signal representative of the welding-type waveform (Sumner, ¶0058, Fig. 14. The helmet includes a noise cancellation device capable of reducing/interfering with ambient noises created in a welding environment. Obvious that signals can only be either analog or digital.).
As to claim 8, Sumner in view of Meller discloses wherein the first signal comprises an identifier of a characteristic of the welding-type waveform (Sumner, ¶0058, Figs. 7 and 14. The helmet includes a noise cancellation device capable of reducing/interfering with ambient noises created in a welding environment.), and 
the audio processing circuitry is configured to determine the welding noise cancellation signal based on the characteristic waveform (Sumner, ¶0058, Figs. 7 and 14. The helmet includes a noise cancellation device capable of reducing/interfering with ambient noises created in a welding environment. And Meller, p. 659, Introduction. Same amplitude and opposite phase.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to cancel based on the amplitude and phase of the unwanted signal. The motivation would have been that it is a basic principle of noise cancellation (Meller, p. 659, Introduction).
As to claim 9, Sumner does not expressly disclose discloses wherein the audio processing circuitry is configured to determine the welding noise cancellation signal based on the characteristic using at least one of a lookup table or a function.
Sumner in view of Meller discloses wherein the audio processing circuitry is configured to determine the welding noise cancellation signal based on the characteristic using at least one of a lookup table or a function (Meller, p. 659, Introduction. Inverse phase for destructive interference. Further FxLMS, etc. well-known in the art.).
The motivation is the same as claim 1 above.
As to claim 20, Sumner does not expressly disclose wherein the first signal comprises an audio signal representative of destructive interference to the audible sound associated with the welding-type waveform.
Sumner in view of Meller discloses wherein the first signal comprises an audio signal representative of destructive interference to the audible sound associated with the welding-type waveform (Meller, p. 659, Introduction. “Active control of acoustic noise is based on the principle of destructive interference: the unwanted sound is locally “silenced” by means of generating the anti-sound – the sound wave with the same amplitude as the cancelled one, but opposite polarity.”).
The motivation would have been that it is a basic principle of noise cancellation and known to be used for welding noise (Meller, p. 659 Introduction).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner in view of Meller, as applied to claim 1 above, in view of Albrecht et al. (US 2016/0250723 A1) hereinafter “Albrecht.”
As to claim 10, Sumner in view of Meller does not expressly disclose wherein the welding-type waveform comprises at least one of an AC waveform or a DC pulse waveform.
Sumner in view of Meller as modified by Albrecht discloses wherein the welding-type waveform comprises at least one of an AC waveform or a DC pulse waveform (Albrecht, ¶0014. “The welding equipment 12 may be arc welding equipment that provides a direct current (DC) or alternating current (AC).”).
Sumner and Meller are analogous art because they are from the same field of endeavor with respect to welding.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use AC or DC current, as taught by Albrecht. The motivation would have been that they are the only types of current and also both used for arc welding (Albrecht, ¶0014).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner, as applied to claim 11 above, in view of Tanimoto et al. (JPH04279279 A, cited in IDS, reference made to English machine translation of published version JP 2686183) hereinafter “Tanimoto.”
As to claim 14, Sumner does not expressly disclose wherein the current sensor comprises at least one of a current transformer, Hall Effect sensor, a shunt current sensor, or a Rogowski coil configured to be coupled to a welding circuit transmitting the welding-type waveform.
Sumner in view of Tanimoto discloses wherein the current sensor comprises at least one of a current transformer, Hall Effect sensor, a shunt current sensor, or a Rogowski coil configured to be coupled to a welding circuit transmitting the welding-type waveform (Tanimoto, ¶0011. Current detector 6 such as a current transformer.). 
Sumner and Tanimoto are analogous art because they are from the same field of endeavor with respect to welding.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to detect current with a current transformer, as taught by Tanimoto. The motivation would have been that it is a well-known method of current detection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Meess et al. (US 2018/0130377 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654